                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ANN W. EASLEY BRYANT,

              Plaintiff,

v.                                                              CV No. 21-367 CG

BRENT J. BEARDALL,

              Defendant.

          ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS
                   AND TO FILE AMENDED COMPLAINT

       THIS MATTER is before the Court on Plaintiff’s pro se Complaint for a Civil Case

(the “Complaint”), (Doc. 1); and Plaintiff's Application to Proceed in District Court

Without Prepaying Fees or Costs, (Doc. 3), both filed on April 21, 2021.

Application to Proceed in forma pauperis

       The statute for proceeding in forma pauperis, 28 U.S.C. § 1915(a), provides that

the Court may authorize the commencement of any suit without prepayment of fees by a

person who submits an affidavit that includes a statement of all assets the person

possesses and that the person is unable to pay such fees.

              When a district court receives an application for leave to
              proceed in forma pauperis, it should examine the papers and
              determine if the requirements of [28 U.S.C.] § 1915(a) are
              satisfied. If they are, leave should be granted. Thereafter, if
              the court finds that the allegations of poverty are untrue or
              that the action is frivolous or malicious, it may dismiss the
              case[.]

Menefee v. Werholtz, 368 Fed. Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox,

305 F.2d 58, 60 (10th Cir. 1962). “The statute [allowing a litigant to proceed in forma

pauperis] was intended for the benefit of those too poor to pay or give security for costs
. . . .” See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). While a

litigant need not be “absolutely destitute,” “an affidavit is sufficient which states that one

cannot because of his poverty pay or give security for the costs and still be able to

provide himself and dependents with the necessities of life.” Id. at 339.

       Plaintiff provided the following information: (i) her monthly income is $442.00; (ii)

her monthly expenses total $429.00; (iii) Plaintiff has $85.00 in cash or in a bank

account; and (iv) she has $800.00 in debts. As such, the Court finds that Plaintiff is

unable to pay the costs of this proceeding because her monthly expenses exceed her

low monthly income. The Court will therefore grant Plaintiff’s Application to Proceed in

District Court Without Prepaying Fees or Costs, (Doc. 3).

The Complaint

       Plaintiff, who deposited funds in a savings account with Washington Federal

Bank ("Bank"), alleges that Bank employees made unauthorized withdrawals of

$100,000 from Plaintiff's savings account. See (Doc. 1 at 5-6). Plaintiff claims that

Defendant Beardall, as former Chief Financial Officer of the Bank, is liable through

respondeat superior for the converted funds due to his lack of supervision of the Bank

employees who converted the funds. Id. at 6-7.

       The Complaint fails to state a claim upon which relief can be granted because it

seeks to hold Defendant Beardall liable for the intentional torts of the Bank's employees.

              Under basic respondeat superior principles, an employer is
              liable for an employee's torts committed within the scope of
              his or her employment. . . . [A]n employer is not generally
              liable for an employee's intentional torts because an
              employee who intentionally injures another individual is
              generally considered to be acting outside the scope of his or
              her employment.



                                              2
Spurlock v. Townes, 2016-NMSC-014, ¶ 13, 368 P.3d 1213, 1216.

Dismissal of Proceedings In Forma Pauperis

       Plaintiff is proceeding in forma pauperis. The statute governing proceedings in

forma pauperis states "the court shall dismiss the case at any time if the court determines

that . . . the action . . . fails to state a claim on which relief may be granted." 28 U.S.C.

§ 1915(e)(2); see also Webb v. Caldwell, 640 Fed.Appx. 800, 802 (10th Cir. 2016) ("We

have held that a pro se complaint filed under a grant of ifp can be dismissed under

§ 1915(e)(2)(B)(ii) for failure to state a claim . . . only where it is obvious that the plaintiff

cannot prevail on the facts he has alleged and it would be futile to give him an opportunity

to amend").

       While the Complaint can be dismissed under § 1915(e)(2)(B)(ii) for failure to

state a claim, it is not obvious that it would be futile to give Plaintiff an opportunity to

amend. Therefore, the Court will grant Plaintiff leave to file an amended complaint.

Service on Defendants

       Section 1915 provides that the “officers of the court shall issue and serve all

process, and perform all duties in [proceedings in forma pauperis]”).

28 U.S.C. § 1915(d). However, the Court will not order service of Summons and

Complaint on Defendant at this time because the Complaint fails to state a claim on

which relief can be granted. The Court will order service if Plaintiff files: (i) an amended

complaint that states a claim over which the Court has jurisdiction; and (ii) a motion for

service which provides Defendant's address.

       IT IS THEREFORE ORDERED that:




                                                3
(i)    Plaintiff's Application to Proceed in District Court Without Prepaying Fees

       or Costs, (Doc. 3), filed April 21, 2021, is GRANTED.

(ii)   Plaintiff may file an amended complaint by June 8, 2021. Failure to timely

       file an amended complaint may result in dismissal of the case.

IT IS SO ORDERED.



                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE




                                     4
